J-S51038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CAMDYN DAVIS-OSTERHOUDT                    :
                                               :
                       Appellant               :   No. 601 MDA 2020

        Appeal from the Judgment of Sentence Entered October 31, 2019
       In the Court of Common Pleas of Tioga County Criminal Division at
                        No(s): CP-59-CR-0000333-2018


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                    FILED: JANUARY 5, 2021

        Appellant, Camdyn Davis-Osterhoudt, appeals from the judgment of

sentence1 entered in the Tioga County Court of Common Pleas, following his

guilty plea to one count of robbery.2          He insists the trial court abused its

discretion by imposing a harsher sentence than that received by his co-

defendant. For the following reasons, we are compelled to quash this appeal.


____________________________________________


1 Appellant’s notice of appeal purports to appeal from both the October 28,
2019, “Sentencing Order” and the February 14, 2020, “Order . . . denying
[Appellant’s] Post-Sentence Motion.” Appellant’s Notice of Appeal, 3/10/20.
However, criminal appeals “properly lie[ ] from the judgment of sentence[,]
made final by the denial of post-sentence motions.” Commonwealth v.
Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001) (en banc). Therefore,
our Prothonotary has changed the caption.

2   18 Pa.C.S. § 3701(a)(1)(ii).
J-S51038-20


        The facts underlying this appeal are as follows.3 On September 6, 2018,

Appellant and Naseer Timothy Burzak (Co-Defendant) entered the victims’

residence armed with an assault rifle and handgun. N.T., Guilty Plea H’rg, at

11-12; N.T., Sentencing H’rg, at 3. Appellant and Co-Defendant were dressed

in black, wearing gorilla masks and black gloves. N.T., Sentencing H’rg, at 3.

Holding the victims at gunpoint, they took $150 in cash, a handgun, a wallet,

a knife, and a cell phone. N.T., Guilty Plea H’rg, at 11-12; N.T., Sentencing

H’rg, at 3.


Appellant and Co-Defendant were arrested and charged with numerous

offenses, including robbery, criminal conspiracy, and unlawful restraint.4 See

Appellant’s Criminal Information, 10/12/18; Commonwealth v. Burzak,

Trial Court Docket No. CP-59-CR-332-2018 (“Burzak Docket”). On May 29,

2019, Co-Defendant entered a guilty plea to one count of robbery, and was

sentenced, on September 12, 2019, to a term of intermediate punishment.5

Burzak Docket at 7-8.         On August 5, 2019, Appellant entered a guilty plea
____________________________________________


3We derive the facts from the Commonwealth’s recitation at the guilty plea
and sentencing hearings. See N.T. Guilty Plea Hr’g, 8/5/19, at 11-12; N.T.
Sentencing Hr’g, 10/28/19, at 3.

4   18 Pa.C.S. §§ 903, 2902(a)(1).

5Specifically, the court imposed a term of five years’ intermediate punishment
with special conditions, including 12 months’ work release at the Tioga County
Prison, six months’ house arrest, and the balance of the five-year term under
supervised probation. See Commonwealth v. Burzak, N.T. Sentencing
H’rg, 9/12/19, at 23-24. We note the transcript of Co-Defendant’s sentencing
hearing is included in the certified record for this case on appeal.


                                           -2-
J-S51038-20



to one count of robbery with intent to cause immediate serious injury in

exchange for the nolle pros of his remaining charges. See Appellant’s Guilty

Plea Order, 8/7/19.

       A sentencing hearing was held on October 28, 2019. The trial court

acknowledged it had reviewed Appellant’s pre-sentence investigation report

(“PSI”), and the parties agreed the sentencing guidelines called for a standard

range sentence of 45 to 63 months’ imprisonment. N.T., Sentencing H’rg, at

1-2. Appellant argued “he should probably receive something less[ ]” than

Co-Defendant, because “as a matter of fairness,” Co-Defendant “had a prior

record,” and Appellant did not.6 Id. at 5. Notwithstanding this argument, the

trial court imposed a standard range sentence of 45 to 90 months’

imprisonment.7 Id. at 6-7.

       On October 30, 2019, two days after Appellant’s sentencing hearing, the

order of sentence was docketed by the Tioga County Prothonotary. Order of


____________________________________________


6In support of his argument, Appellant has continuously stated his prior record
score is lower than Co-Defendant’s. However, our review of the transcript of
Co-Defendant’s sentencing hearing reveals his prior record score was the
same as Appellant’s, “zero.” Burzak, N.T. at 4. Nevertheless, we note Co-
Defendant was also sentenced for possession with intent to deliver marijuana
on the same day he was sentenced for the robbery at issue herein. See id.
at 3.

7 Although it is not clear from the testimony at Appellant’s sentencing hearing,
it appears the trial court applied the “deadly weapon enhancement/possessed”
to arrive at Appellant’s sentencing guideline range. See 204 Pa.Code
303.17(a). The court did discuss, and apply, the deadly weapon enhancement
to Co-Defendant’s sentence. See Burzak, N.T. at 19-20.


                                           -3-
J-S51038-20



Sentence, 10/30/19. Appellant filed a post-sentence motion on November 8,

2019, seeking a sentence equivalent to that received by his Co-Defendant or

the opportunity to present character evidence, “if that is . . . the reason for

the severe difference in sentencing.”        Appellant’s Post-Sentence Motion,

11/8/19, at 2. Similar to his arguments at sentencing, Appellant maintained

he “should have received the same sentence or perhaps a more lenient

sentence than . . . Co-Defendant[,]” because “the conduct engaged in [by]

both of [them] was identical[.]” Id. at 2. Moreover, Appellant reiterated he

did not have a prior record, unlike Co-Defendant. Id. at 1. A hearing on

Appellant’s post-sentence motion was held on January 31, 2020, and the

motion was denied on February 14th. The order denying Appellant’s post-

sentence motion was docketed February 18, 2020.

      On March 31, 2020, Appellant filed a notice of appeal. The trial court

directed Appellant to file a Pa.R.A.P. 1925(b) concise statement, which he

timely filed on April 23, 2020.

      On May 4, 2020, this Court issued an order to show cause why

Appellant’s notice of appeal should not be deemed untimely, given more than

30 days had elapsed between the February 18th order denying Appellant’s

post-sentence motion and the filing of his notice of appeal on March 31st.

Show Cause Order, 5/4/20.         Appellant filed a response on May 13, 2020,

claiming the original notice of appeal was mailed on March 10, 2020, and

stamped by the prothonotary on March 16th. See Appellant’s Response to

the Court’s Rule to Show Cause Concerning Untimely Notice of Appeal,

                                       -4-
J-S51038-20



5/13/20, at 2 (unpaginated). However, the document was returned to counsel

because the required filing fees were not included. Id. at 3. Owing to the

mistake of a former legal assistant, Appellant’s counsel admitted “the checks

for filing fees [were not included] within the mailing along with the original

Notice of Appeal.”8 Id. Counsel explained that, along with the required fees,

the notice of appeal was then “personally delivered . . . to the Tioga County

Courthouse[.]” Id. This Court discharged the show cause order on May 13,

2020, and referred the matter to the present merits panel.          See Order,

5/13/20.

       Appellant presents one issue for our review:

       Whether the trial court abused its discretion and erred as a matter
       of law when it disparately sentenced Appellant to a minimum of
       45 months and a maximum of 90 months incarceration when his
       Co-defendant was sentenced to state intermediate punishment?

Appellant’s Brief at 5 (capitalization removed). Appellant argues the trial court

“abused its discretion by unreasonably sentencing Appellant to a far greater

and more harsh sentence than his [C]o-defendant,” who was convicted of the

same crime, and who had a higher prior record score than Appellant. Id. at

11-12. He insists “although the trial court did have the benefit of a [PSI] in

this matter, it never articulated on the record its rationale and/or reasoning
____________________________________________


8 Appellant’s answer also explains, without specific reference to dates, the
impact of the COVID-19 crisis, the need to file withdraw and entry of
appearance for Appellant’s trial and appellate counsel, and a technical issue
preventing delivery of counsel’s emails to the Tioga County Courthouse. See
Appellant’s Response to the Court’s Rule to Show Cause Concerning Untimely
Notice of Appeal, at 4-6.


                                           -5-
J-S51038-20



as to why the Appellant received a disparate sentence[.]” Id. at 13. For the

following reasons, we quash the present appeal.

      Preliminarily, we note appellate courts lack jurisdiction to consider an

untimely appeal.   Therefore, we may review the issue of jurisdiction sua

sponte. Commonwealth v. Green, 862 A.2d 613, 615 (Pa. Super. 2004)

(en banc) (citation omitted).

      Pursuant to Pennsylvania Rule of Criminal Procedure 720, “a written

post-sentence motion shall be filed no later than 10 days after imposition

of sentence.” Pa.R.Crim.P. 720(A)(1) (emphasis added). A post-sentence

motion is untimely if filed more than 10 days after the imposition of sentence,

regardless of when the order imposing sentence is entered on the docket.

Green, 862 A.2d at 615 (“Neither [Pa.R.Crim.P. 720(A)(1)] nor the comment

thereto refers to the date on which the sentence was docketed.”).

      Here, although Appellant’s sentence was not docketed until October 30,

2019, the time for filing a post-sentence motion began to run on October 28,

2019, when Appellant’s sentence was imposed in open court. See Green,
862 A.2d at 615.     Thus, under the mandate of Pa.R.Crim.P. 720(A)(1),

Appellant was required to file his post-sentence motion no later than

November 7, 2019. Instead, Appellant’s post-sentence motion was docketed

on November 8th, 11 days after the imposition of sentence. Consequently,

Appellant’s   post-sentence     motion   is   untimely   by   one   day.   See

Commonwealth v. Ballance, 203 A.3d 1027, 1032 (Pa. Super. 2019) (post-

sentence motion, untimely by one day, did not toll direct appeal period,

                                     -6-
J-S51038-20



notwithstanding fact that trial court held hearing and denied motion on the

merits).

       Furthermore, we conclude Appellant’s notice of appeal was also filed

untimely. Ordinarily, a defendant must file a notice of appeal “within 30 days

of imposition of sentence[.]” Pa.R.Crim.P. 720(A)(3) (emphasis added). If

a defendant files a timely post-sentence motion, a notice of appeal must be

filed no later than “30 days of the entry of the order deciding the [post-

sentence] motion[.]”       Pa.R.Crim.P. 720(A)(2)(a).   “[W]here the defendant

does not file a timely post-sentence motion, there is no basis to permit the

filing of an appeal beyond 30 days after the imposition of sentence.” Green,
862 A.2d at 618. Thus, an untimely post-sentence motion does not toll the

appeal period, and a defendant must file a notice of appeal within 30 days of

the imposition of sentence. Id.

       In the present case, Appellant was sentenced on October 28, 2019. He

then filed an untimely post-sentence motion on November 8th. As a result,

the appeal period was not tolled. See Green, 862 A.2d at 618. Appellant’s

notice of appeal was then due November 26, 2019, 30 days after the

imposition of sentence.9 See Pa.R.Crim.P. 720(A)(3). However, Appellant
____________________________________________


9 Alternatively, an untimely post-sentence motion can toll the appeal period if
the trial court allows a defendant to file the post-sentence motion nunc pro
tunc. Commonwealth v. Capaldi, 112 A.3d 1242, 1244 (Pa. Super. 2015).
A defendant seeking relief nunc pro tunc must, within 30 days of the
imposition of sentence, request consideration of a post-sentence motion nunc
pro tunc and the trial court must expressly permit the nunc pro tunc filing.



                                           -7-
J-S51038-20



filed his notice of appeal on March 31, 2020, more than 150 days after

sentencing. Appellant’s notice of appeal was therefore untimely filed.10

       Accordingly, we are constrained to quash this appeal.11 See Green,
862 A.2d at 615.

Appeal quashed.
____________________________________________
Id. citing Commonwealth v. Dreves, 839 A.2d 1122, 1128-29 (Pa. Super.
2003) (en banc). “If the trial court does not expressly grant nunc pro tunc
relief, the time for filing an appeal is neither tolled nor extended.” Id. Here,
Appellant neither requested consideration of his post-sentence motion nunc
pro tunc, nor did the trial court expressly permit the filing of the post-sentence
motion under such authority. Therefore, Appellant’s untimely post-sentence
motion did not toll the appeal period.

10Even if Appellant’s notice of appeal had been “filed” when first received by
the trial court on March 16, 2020, it would still have been untimely. See
Appellant’s Response to the Court’s Rule to Show Cause Concerning Untimely
Notice of Appeal, 5/13/20, (unpaginated).

11 Assuming arguendo this Court had jurisdiction to consider the merits of
Appellant’s case, we would conclude his disparate sentence claim is waived
for failure to include the argument in his 1925(b) concise statement. See
Pa.R.A.P. 1925(b)(4)(ii) (litigants are required to “concisely identify each error
that the appellant intends to assert with sufficient detail to identify the issue
to be raised for the judge.”); see also Commonwealth v. Castillo, 888 A.2d
775, 780 (Pa. 2005) (“issues not raised in a Pa.R.A.P.1925(b) statement will
be deemed waived.”). Appellant’s 1925(b) concise statement alleges the trial
court imposed a manifestly excessive sentence by failing to consider “all
relevant statutory sentencing factors[.]” Appellant’s Concise Statement of
Matters Complained of on Appeal Pursuant to Rule 1925(b) Order, 4/23/20.
However, in his brief, Appellant simply argues the court abused its discretion
in imposing a “far greater and more harsh sentence than” Co-Defendant.
Appellant’s Brief at 12. Thus, his disparate sentence claim would be waived.
Moreover, we note “it has never been a rule in this Commonwealth that co-
defendants are required to receive equal sentences[.]” Commonwealth v.
Krysiak, 535 A.2d 165, 167 (Pa. Super. 1987) (citation omitted).




                                           -8-
J-S51038-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/05/2021




                          -9-